The President,
delivered the opinion of the Court.
The Court Is of opinion, that although the appellant claims the possession of the property in question, in the character of a qualified executor without security, the decree of the Chancellor, imposing terms on him, was correct; nor is it in conflict with the judgment of the Court of Prohat, which could only be set aside in an appellate Court. It is the peculiar province of a Court of Chancery, to take care of the estates of infants; and, though the Court of Probat, under the influence of the will, and of the 22d, section of the act reducing into one the several acts concerning wills, thought proper to admit him to qualify as executor, without security, yet the Court of Chancery, in the exercise of its peculiar jurisdiction, under the circumstances of the case, rightfully withheld its aid, unless the property of the infant was secured on the terms stated in the, decree.